               Case 2:17-cv-00112-JLR Document 19 Filed 01/10/19 Page 1 of 1



1
     Joshua Trigsted WSBA#42917
2    Trigsted Law Group, P.C.
3    5200 SW Meadows Rd, Ste 150
     Lake Oswego, OR 97035
4
     888-247-4126 ext. 1
5    866-927-5826 facsimile
     Josh@tlgconsumerlaw.com
6
     Attorney for Plaintiff
7

8                                UNITED STATES DISTRICT COURT
9
                              WESTERN DISTRICT OF WASHINGTON
10
                                               AT SEATTLE
11
     JANET MCCRACKEN,                            ) Case No.: 2:17-cv-00112-JLR
12
                                                 )
                                                    PLAINTIFF’S NOTICE OF NON-
13       Plaintiff,                              ) PERFECTION OF SETTLEMENT
                                                 )
14                       vs.                     )
                                                 )
15
     MERCHANTS CREDIT CORPORATION, )
16                                               )
         Defendant.                              )
17                                               )
18
         Plaintiff, by and through counsel, hereby alerts the Court, per the Order at Docket 18, that

19   the settlement is not perfected. Plaintiff requests that the Court re-open this case per the terms of
20   the Order.
21

22                                                     Dated this 10th day of January, 2018.

23                                                         By:_s/Joshua Trigsted____
24
                                                           Joshua Trigsted
                                                           Trigsted Law Group, P.C.
25                                                         Attorney for Plaintiff
26

27

28                                                                        Trigsted Law Group, P.C.
                                                                          5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126

                                                      1
